                 Case 20-16595-AJC      Doc 35    Filed 07/16/20   Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


  In re: ASTOR EB-5 LLC,                          CASE NO. 20-16595-AJC
                                                  CHAPTER 11
  Debtor,
  ________________________________/

                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that true and correct copies of the documents listed below were
furnished, by transmission of Notices of Electronic Filing generated by CM/ECF on the date
the items was entered on the docket, to those parties registered to receive: 7/6/20
      Doc 19 Motion to extend 365(d)(3) period to 8/16/20
      Doc 27 Notice of Hearing
Respectfully submitted,

                                    JOEL M. ARESTY, P.A.
                                   Board Certified Business
                                        Bankruptcy Law
                                      Attorneys for Debtor
                                         309 1st Ave S
                                    Tierra Verde, FL 33715
                                      Fax: 800-559-1870
                                     Phone: (305) 904-1903
                                       Aresty@Mac.com
                                   By:/s/ Joel M. Aresty, Esq
                                        Fla. Bar No. 197483
